      Case: 1:20-cv-02016 Document #: 1 Filed: 03/27/20 Page 1 of 7 PageID #:1




Syed H. Hussain, Esq.
Bar Number: Illinois 6331378
Attorney for Plaintiff Travis Gipson
Price Law Group, APC
440 N. McClurg Ct. #803
Chicago, IL 60611
T: (818) 600-5535
F: (818) 600-5435
E: syed@pricelawgroup.com

                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 TRAVIS GIPSON,                                   Case No. 1:20-cv-2016

            Plaintiff,                            COMPLAINT AND DEMAND FOR
                                                  JURY TRIAL
       v.
                                                  1. THE FAIR CREDIT REPORTING
 TRANS UNION LLC,                                 ACT [15 U.S.C. § 1681 et. seq.]

            Defendant.



                                        COMPLAINT


      Plaintiff Travis Gipson (“Plaintiff”), through his attorneys, alleges the following

against Defendant Trans Union LLC (“Trans Union”).

                                       INTRODUCTION

      This is a one-count complaint based on violations of the Fair Credit Reporting Act

(FCRA), 15 U.S.C. §1681e(b), which requires credit reporting agencies to assure

maximum possible accuracy of the information they report.

                                                           Travis Gipson v Trans Union, LLC
                                          -1/7-                                   Complaint
      Case: 1:20-cv-02016 Document #: 1 Filed: 03/27/20 Page 2 of 7 PageID #:2




                                JURISDICTION AND VENUE

1. The District Court has federal question jurisdiction over these claims pursuant to 28

    U.S.C. § 1331; 15 U.S.C. § 1681.

2. Venue in this District is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial

    part of the events or omissions giving rise to the claim occurred in this district

3. Defendant transacts business here; as such, personal jurisdiction is established.

                                            PARTIES

4. Plaintiff Travis Gipson is a natural person residing in the city of Chicago in Cook

    County, Illinois.

5. Plaintiff is a (“consumer”) as defined by the FCRA, 15 U.S.C. §1681a(c).

6. Defendant Trans Union is a credit reporting agency, as defined in 15 U.S.C. §

    1681a(f)). On information and belief, Trans Union is regularly engaged in the

    business of assembling, evaluating, and disbursing information concerning

    consumers for the purpose of furnishing consumer reports, as defined in 15 USC

    1681a(d), to third parties. Trans Union’s principal place of business is located at 555

    West Adams Street, Chicago, Illinois 60661.

7. On information and belief, Trans Union disburses consumer reports to third parties

    under contract for monetary compensation.

8. At all relevant times, Defendant acted through duly authorized agents, employees,

    officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

    subrogees, representatives, and insurers.

                                                             Travis Gipson v Trans Union, LLC
                                            -2/7-                                   Complaint
      Case: 1:20-cv-02016 Document #: 1 Filed: 03/27/20 Page 3 of 7 PageID #:3




                                 FACTUAL ALLEGATIONS

9. On or about February 13, 2015, Plaintiff filed for a voluntary bankruptcy under

    Chapter 13 of Title 11, the Bankruptcy Code, in the Northern District of Illinois, case

    number 19-04811.

10. Plaintiff fully complied with the Bankruptcy Plan and paid all his debts; Plaintiff was

    discharged on or about October 11, 2019.

11. Plaintiff was eager to begin working on improving his credit following his

    bankruptcy and obtaining his “fresh start”.

12. On or about March 17, 2020, Plaintiff obtained his Experian credit report to make

    sure the bankruptcy reporting was accurate.

13. On or about March 18, 2020, Plaintiff obtained his Equifax consumer credit report to

    make sure the bankruptcy reporting was accurate.

14. On or about March 20, 2020, Plaintiff also obtained his Trans Union consumer credit

    report to make sure the bankruptcy reporting was accurate.

15. Plaintiff discovered that Trans Union was reporting his Easy Acceptance Account

    #B201209241851****, and opened in September 2012, (the “Account”), with a

    status of “Repossession” every month from April 2014 to March 2016 and a past-due

    balance of $4,215.

16. Trans Union should have reported the account as discharged in bankruptcy or similar

    language with zero balance with no derogatory payment history reported during the

    bankruptcy.


                                                            Travis Gipson v Trans Union, LLC
                                           -3/7-                                   Complaint
      Case: 1:20-cv-02016 Document #: 1 Filed: 03/27/20 Page 4 of 7 PageID #:4




17. Trans Union was also reporting on the March 20, 2020 credit report that Plaintiff’s

    Chapter 13 bankruptcy was discharged in October 2019.

18. Non-parties Equifax and Experian did not report the Account on Plaintiff’s credit

    reports.

19. Defendant Trans Union knew or had reason to know that its reporting of the Account

    was inaccurate because it was reporting Plaintiff’s bankruptcy as discharged in

    October 2019 and all Plaintiff’s other bankruptcy debts as discharged.

20. Defendant does not maintain reasonable procedures to ensure debts that are

    derogatory prior to a consumer’s bankruptcy filing do not continue to report balances

    owing or past due amounts when those debts are almost certainly discharged in

    bankruptcy.

21. As a result of Defendant’s conduct, Plaintiff has sustained actual damages including

    but not limited to, embarrassment, anguish, and emotional and mental pain.

22. Defendant’s reporting is particularly aggravating of Plaintiff’s damages because

    Plaintiff diligently followed his bankruptcy Plan for almost four (4) years, looking

    forward to the day when all his debts would be paid and he could have a fresh start,

    only to discover that Defendant failed to perform his legal obligation to report the

    account accurately.

23. This caused Plaintiff stress and anxiety about his credit reputation and a belief that

    he may still owe large debts.

24. The inaccurate reporting by Defendant has caused Plaintiff’s credit file to be severely

    damaged by painting Plaintiff as an irresponsible individual, when in fact Plaintiff
                                                            Travis Gipson v Trans Union, LLC
                                           -4/7-                                   Complaint
      Case: 1:20-cv-02016 Document #: 1 Filed: 03/27/20 Page 5 of 7 PageID #:5




    has diligently paid all his debts.

25. Plaintiff has been denied credit due to the reporting by Defendant.

                                           COUNT I

                     Violations of the FCRA, 15 U.S.C. § 1681e(b)

26. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

    length herein.

27. The FCRA requires that “[w]henever a consumer reporting agency prepares a

    consumer report it shall follow reasonable procedures to assure maximum possible

    accuracy of the information concerning the individual about whom the report

    relates.” 15 U.S.C. § 1681e(b).

28. Defendant reported the Account, that was included in Plaintiff’s bankruptcy and in

    fact paid off, as though Plaintiff still owed the debt after the discharge.

29. Defendant violated 15 U.S.C. §1681e(b) by failing to establish and/or to follow

    reasonable procedures to assure maximum possible accuracy in the preparation of the

    Plaintiff’s credit reports and credit files it published and maintained concerning the

    Plaintiff.

30. As a result of the above-described violations of § 1681e(b), Plaintiff has sustained

    damages including the loss of credit opportunities, denials, and favorable credit

    terms, emotional distress, humiliation, and mental anguish.

31. The violations by the CRAs were willful, rendering the Defendant individually liable

    for punitive damages in an amount to be determined by the Court pursuant to 15

    U.S.C. § 1681n. In the alternative, the CRAs were negligent, which entitles the
                                                             Travis Gipson v Trans Union, LLC
                                            -5/7-                                   Complaint
      Case: 1:20-cv-02016 Document #: 1 Filed: 03/27/20 Page 6 of 7 PageID #:6




    Plaintiff to recovery under 15 U.S.C. §1681o.

32. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s

    fees from each in an amount to be determined by the Court pursuant to 15 U.S.C. §

    1681n and § 1681o.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Travis Gipson respectfully requests judgment be

entered against Defendant for the following:

           A. Declaratory judgment that Defendant violated the FCRA;

           B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

           C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

           D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

           E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3)

               and 1681o(a)(2);

           F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

               allowed under the law; and

           G. Any other relief that this Court deems appropriate.

                                         JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial

by jury of all issues triable by jury.




                                                             Travis Gipson v Trans Union, LLC
                                             -6/7-                                  Complaint
Case: 1:20-cv-02016 Document #: 1 Filed: 03/27/20 Page 7 of 7 PageID #:7



Respectfully submitted this 27th day of March 2020.


                                 By: /s/Syed Hussain
                                 Syed H. Hussain, Esq.
                                 Bar Number: Illinois 6331378
                                 Attorney for Plaintiff Travis Gipson
                                 Price Law Group, APC
                                 440 N. McClurg Ct. #803
                                 Chicago, IL 60611
                                 T: (818) 600-5535
                                 F: (818) 600-5435
                                 E: syed@pricelawgroup.com




                                                  Travis Gipson v Trans Union, LLC
                                  -7/7-                                  Complaint
